Deutsche Investment Management Americas, Inc. One Beacon Street Boston, MA02108 July 29, 2011 Securities and Exchange Commission treet, N.E. Washington, DC20549 RE:DWS Climate Change Fund, a series of DWS Securities Trust (the “Fund”) (File No. 811-02021) Preliminary Proxy Statement on Schedule 14A under the Securities Exchange Act of 1934 Ladies and Gentlemen: We are filing today through the EDGAR system a preliminary proxy statement on Schedule 14A pursuant to Rule 14a-6 under the Securities Exchange Act of 1934 for the above-referenced Fund (the “Proxy Statement”).The Proxy Statement is intended for use in the solicitation of shareholders of the Fund in connection with a special meeting of shareholders of the Fund to be held on October 28, 2011 (the “Meeting”). At the Meeting, stockholders will be asked to approve a new sub-advisory agreement between Deutsche Investment Management Americas Inc., the Fund’s investment advisor, and Deutsche Alternative Asset Management (Global) Limited.The Fund expects to begin mailing the definitive proxy statement to shareholders on or about August 19, 2011. Please direct any comments or questions on this filing to the undersigned at (617) 295-3681. Very truly yours, /s/Laura McCollum Laura McCollum Vice President and Counsel Deutsche Investment Management Americas Inc.
